Order entered January 13, 2020




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-19-01445-CV

                            MONTGOMERY J. BENNETT, Appellant

                                                  V.

                                  MATTHEW ZUCKER, Appellee

                         On Appeal from the 330th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DF-19-17721

                                              ORDER
           The notice of appeal recites the final judgment, the order affirming Associate Judge

Danielle Diaz’s granting of defendant’s plea to the jurisdiction, was signed November 13, 2019.

The clerk’s record, however, does not contain a copy of the judgment. Accordingly, we

ORDER Dallas County District Clerk Felicia Pitre to file, no later than January 23, 2020, either

a supplemental clerk’s record containing a copy of the judgment or written verification no

judgment exists or it cannot be located.

           We SUSPEND the deadline for filing appellant’s brief on the merits until further order of

the Court. We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and the

parties.

                                                         /s/   ERIN A. NOWELL
                                                               JUSTICE